Exhibit 10.1
CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT
     THIS CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”)
dated February 17, 2010, is made and entered into by and among Williams Energy
Services, LLC, a Delaware limited liability company (“WES”), Williams Gas
Pipeline Company, LLC, a Delaware limited liability company (“WGP”), WGP
Gulfstream Pipeline Company, L.L.C., a Delaware limited liability company
(“WGPGPC”), Williams Partners GP, LLC, a Delaware limited liability company (the
“General Partner” and, together with WES, WGP and WGPGPC, the “Contributing
Parties”), Williams Partners L.P., a Delaware limited partnership (the
“Partnership”), and Williams Partners Operating LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Partnership (the “Operating
Company”). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.” Certain capitalized terms
used are defined in Article I hereof.
RECITALS
     WHEREAS, the Contributing Parties desire to contribute to the Partnership
membership interests and a limited partner interest in the Delaware limited
liability companies and the Delaware limited partnership set forth below
(collectively, the “Contributed Companies”) and to the extent of the percentages
set forth below pursuant to the terms of the Contribution Agreement (as defined
below) and this Agreement, the Partnership desires to transfer the Contributed
Interests (as defined below) to the Operating Company pursuant to this Agreement
and the Operating Company desires to accept all of the Contributed Interests in
accordance with the terms of the Contribution Agreement and this Agreement and
to be admitted as a member or a partner of each Contributed Company:

      Entity   Contribution
Ÿ Marsh Resources, LLC
  100% interest
 
   
Ÿ Transcontinental Gas Pipe Line Company, LLC
  100% interest
 
   
Ÿ WGP Development, LLC
  100% interest
 
   
Ÿ WGPC Holdings LLC
  100% interest
 
   
Ÿ Williams Field Services Group, LLC
  100% interest
 
   
Ÿ Williams Pacific Connector Gas Operator, LLC
  100% interest
 
   
Ÿ Williams Pipeline GP LLC
  100% interest
 
   
Ÿ Williams Pipeline Services LLC
  100% interest
 
   
Ÿ Gulfstream Natural Gas System, L.L.C.
  24.5% interest
 
   
Ÿ Pacific Connector Gas Pipeline, LLC
  29.98% or less interest  
Ÿ Pacific Connector Gas Pipeline, LP
  29.98% or less interest

 



--------------------------------------------------------------------------------



 



     All of such contributed membership interests and the limited partnership
interest being hereinafter collectively referred to as the “Contributed
Interests”.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the following
entities, all of which are Delaware limited liability companies unless otherwise
noted, took the following actions prior to the date hereof:
     1. Williams Pipeline Services Company, a Delaware corporation, converted
into Williams Pipeline Services LLC.
     2. Williams Energy Solutions, Inc., a Delaware corporation, converted into
Williams Energy Solutions, LLC (“Solutions”), The Williams Companies, Inc., a
Delaware corporation (“TWC”), sold and conveyed its 100% membership interest in
Solutions to WES, WES was admitted as the sole member of Solutions and TWC
ceased to be a member of Solutions.
     3. HI-BOL Pipeline Company and WFS-Pipeline Company, both Delaware
corporations, converted into HI-BOL Pipeline LLC and WFS-Pipeline LLC,
respectively.
     4. WFS Enterprises, Inc. and WFS Liquids Company, both Delaware
corporations, and Black Marlin Pipeline Company, a Texas corporation, converted
into WFS Enterprises LLC (“WFSE”), WFS Liquids LLC and Black Marlin Pipeline
LLC, respectively.
     5. Williams Midstream Natural Gas Liquids, Inc., a Delaware corporation
(“Liquids”), sold and conveyed its 31.45% membership interest in Baton Rouge
Fractionators LLC (“BRF”) to TWC, TWC was admitted as a member of BRF and
Liquids ceased to be a member of BRF.
     6. WGP Enterprises, Inc., a Delaware corporation (“WGPE”), sold and
conveyed its 99% limited partner interest in Williams Gas Processing – Gulf
Coast Company, L.P., a Delaware limited partnership (“WGPGCC”), to TWC, TWC was
admitted as a partner of WGPGCC and WGPE ceased to be a partner of WGPGCC.
     7. TWC sold and conveyed its 100% membership interest in Williams Mobile
Bay Producer Services, L.L.C. (“Mobile Bay”), its 31.45% membership interest in
BRF and its 99% limited partner interest WGPGCC to WES, WES was admitted as a
member of Mobile Bay and BRF and as a partner of WGPGCC and TWC ceased to be a
member of Mobile Bay and BRF and a partner of WGPGCC.
     8. WES sold and conveyed its 100% membership interest in Solutions, Mobile
Bay and Williams NGL Marketing, LLC, its 31.45% membership interest in BRF and
its 99% limited partner interest WGPGCC to Williams Field Services Group, LLC
(“WFS”), WFS was admitted as a member of Solutions, Mobile Bay, Williams NGL
Marketing, LLC and BRF and as a partner of WGPGCC and WES ceased to be a member
of Solutions, Mobile Bay, Williams NGL Marketing, LLC and BRF and a partner of
WGPGCC.

2



--------------------------------------------------------------------------------



 



     9. WFS sold and conveyed its 99% limited partner interest WGPGCC to WFSE,
WFSE was admitted as a partner of WGPGCC and WFS ceased to be a partner of
WGPGCC.
     10. Williams Pacific Connector Gas Pipeline, LLC (“Williams Pacific
Connector”) sold and conveyed its entire member interest in Pacific Connector
Gas Pipeline, LLC (“Pacific Connector LLC”) and its entire limited partner
interest in Pacific Connector Gas Pipeline, LP (“Pacific Connector LP”) to WGP,
with each of such interests being a 29.98% or less interest, WGP was admitted as
a member of Pacific Connector LLC and as a partner of Pacific Connector LP, and
Williams Pacific Connector ceased to be a member of Pacific Connector LP and a
partner of Pacific Connector LP.
     11. WES, WGP, WGPGPC, the General Partner, the Partnership, the Operating
Company and, for a limited purpose, TWC, entered into that certain Contribution
Agreement (the “Contribution Agreement”) dated January 15, 2010, pursuant to
which the Partnership will acquire the Contributed Interests from the
Contributing Parties for the Aggregate Consideration (as defined below).
     WHEREAS, in order to accomplish the objectives and purposes hereunder and
to effect the intent of the Parties in connection with the consummation of the
transactions contemplated hereby, the following entities took the following
actions prior to the date hereof:
     1. All intercompany demand notes associated with the TWC cash management
program and reflected in general ledger accounts 1191, 1951 and 2641, between
TWC and a Contributed Company or a subsidiary of a Contributed Company were
satisfied in full to the extent of outstanding balances at 12:01 a.m., Tulsa,
Oklahoma time, on the first day of the month in which the Closing Date occurs.
     2. To the extent that satisfaction in full of such demand notes resulted in
a payment by TWC to a Contributed Company or a subsidiary of a Contributed
Company, (i) such Contributed Company or subsidiary thereof authorized and made
a dividend distribution in the same amount as was paid by TWC and (ii) a
dividend distribution of such amount was further authorized and made as
necessary until such amount was distributed to TWC (except, in the case of
Northwest Pipeline GP, a Delaware general partnership (“NWP”), (a) NWP shall
have authorized and made a dividend distribution to its equity holders in the
same amount as was paid by TWC, (b) WGPC Holdings LLC shall have authorized and
made a dividend distribution in the same amount as was received from NWP and
(c) WGP shall have authorized and made a dividend distribution in the same
amount as was received from WGPC Holdings LLC).
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:
     1. The Contributing Parties will transfer the Contributed Interests to the
Partnership.
     2. The Partnership will complete the sale of up to $3.5 billion in
principal amount of its debt securities to initial purchasers who may resell
such securities pursuant to Rule 144A under the Securities Act of 1933, as
amended, the net proceeds of which (the “Issuance Proceeds”) shall be deposited
into a bank account maintained solely by the Partnership (the “Partnership Bank
Account”).

3



--------------------------------------------------------------------------------



 



     3. The Partnership shall borrow funds pursuant to the New Credit Facility
in an amount equal to the amount, if any, by which $3.5 billion (less all
Estimated Expenses) exceeds the Issuance Proceeds (the “Debt Proceeds”), and
such Debt Proceeds shall be deposited into the Partnership Bank Account.
     4. As consideration for the transfer of the Contributed Interests, the
Partnership shall (i) pay cash in the amount of $3.5 billion minus the Estimated
Expenses (the “Cash Consideration”) to the Contributing Parties according to
their percentage interests set forth on Exhibit E to the Contribution Agreement,
(ii) issue 203,000,000 Class C Units (the “Equity Consideration”) to the
Contributing Parties in the amounts set forth on Exhibit E to the Contribution
Agreement (the “Private Equity Placement”) and (iii) increase the capital
account of the General Partner by an amount equal to the Additional GP Interest
and issue a proportionate number of General Partner Units to the General
Partner, each in consideration for a contribution to the Partnership on behalf
of the General Partner of a portion of the Contributed Interests, with the
aggregate of each form of consideration set forth in clauses (i), (ii) and
(iii) being collectively referred to as the “Aggregate Consideration.” The Cash
Consideration shall be paid from the Issuance Proceeds and the Debt Proceeds in
the Partnership Bank Account.
     5. The Partnership shall pay its transaction expenses associated with the
transactions contemplated by this Agreement, and the Contributing Parties shall
pay their transaction expenses associated with the transactions contemplated by
this Agreement.
     6. The Partnership shall contribute the Contributed Interests to the
Operating Company as a contribution to the capital of the Operating Company, the
Operating Company shall be admitted as a member or partner of each Contributed
Company and the applicable Contributing Party shall cease to be a member or
partner of each Contributed Company.
A G R E E M E N T:
     NOW THEREFORE, in consideration of their mutual undertakings and agreements
set forth herein and in the Contribution Agreement, the Parties undertake and
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. The following capitalized terms have the meanings given
below.
          “Additional General Partner Units” has the meaning assigned to such
term in Section 2.4.
          “Additional GP Interest” means the dollar amount equal to (a) 2/98ths
of the product of the Issue Price times the aggregate number of Class C Units
issued in the Private Equity Placement, minus (b) the GP Closing Quarter
Distribution Reduction Amount.
          “Affiliate” when used with respect to a person or entity, means any
other person or entity that directly or indirectly controls, is controlled by or
is under common control with such first person or entity; provided, however,
that (a) with respect to the Contributing Parties, the term “Affiliate” shall
exclude each of the Partnership and the Operating Company, (b) with

4



--------------------------------------------------------------------------------



 



respect to the Partnership and the Operating Company, the term “Affiliate” shall
exclude each of the Contributing Parties and (c) the Contributed Companies shall
be deemed to be “Affiliates” (i) prior to the Closing, of the Contributing
Parties and (ii) on and after the Closing, of the Partnership and the Operating
Company. No person or entity shall be deemed an Affiliate of any person or
entity solely by reason of the exercise or existence of rights, interests or
remedies under this Agreement.
          “Aggregate Consideration” has the meaning assigned to such term in the
recitals.
          “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “BRF” has the meaning assigned to such term in the recitals.
          “Cash Consideration” has the meaning assigned to such term in the
recitals.
          “Class C Units” means the Class C units representing limited partner
interests in the Partnership.
          “Closing” means the closing of the transactions contemplated by the
Contribution Agreement.
          “Closing Date” means the date of the Closing.
          “Common Units” has the meaning assigned to such term in the
Partnership Agreement.
          “Contributed Companies” has the meaning assigned to such term in the
recitals.
          “Contributed Interests” has the meaning assigned to such term in the
recitals.
          “Contribution Agreement” has the meaning assigned to such term in the
recitals.
          “Contributing Parties” has the meaning assigned to such term in the
first paragraph of this Agreement.
          “Debt Proceeds” has the meaning assigned to such term in the recitals.
          “Equity Consideration” has the meaning assigned to such term in the
recitals.
          “Estimated Expenses” means the aggregate amount of a good faith
estimate of each component of the Expenses as of the Closing Date.
          “Expenses” means all expenses listed on Exhibit B to the Contribution
Agreement.
          “General Partner” has the meaning assigned to such term in the first
paragraph of this Agreement.

5



--------------------------------------------------------------------------------



 



          “General Partner Units” has the meaning assigned to such term in the
Partnership Agreement.
          “GP Closing Quarter Distribution Reduction Amount” means the amount
equal to the excess of (a) the aggregate amount that would be distributable by
the Partnership with respect to the Additional General Partner Units for the
calendar quarter in which the Closing Date occurs if the Closing Date had
occurred on the first day of such calendar quarter, over (b) the aggregate
amount actually distributable by the Partnership with respect to the Additional
General Partner Units for the calendar quarter in which the Closing Date occurs.
          “Issuance Proceeds” has the meaning assigned to such term in the
recitals.
          “Issue Price” means the volume weighted average closing price of a
Common Unit on the NYSE for the 10-day trading period ending on the third (3rd)
business day prior to the Closing Date.
          “Laws” means any and all laws, statutes, ordinances, rules or
regulations promulgated by a governmental authority, orders of a governmental
authority, judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.
          “Mobile Bay” has the meaning assigned to such term in the recitals.
          “New Credit Facility” means the $1.5 billion underwritten Credit
Agreement to be entered into by the Partnership on or prior to the Closing and
any successor facility thereto.
          “NWP” has the meaning assigned to such term in the recitals.
          “Operating Company” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “Pacific Connector LLC” has the meaning assigned to such term in the
recitals.
          “Pacific Connector LP” has the meaning assigned to such term in the
recitals.
          “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
          “Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership, dated as of August 23, 2005, of the Partnership, as amended
from time to time.
          “Partnership Bank Account” has the meaning assigned to such term in
the recitals.
          “Party” and “Parties” have the meanings assigned to such terms in the
first paragraph of this Agreement.

6



--------------------------------------------------------------------------------



 



          “Private Equity Placement” has the meaning assigned to such term in
the recitals.
          “Solutions” has the meaning assigned to such term in the recitals.
          “TWC” has the meaning assigned to such term in the recitals.
          “WES” has the meaning assigned to such term in the first paragraph of
this Agreement.
          “WFSE” has the meaning assigned to such term in the recitals.
          “WGP” has the meaning assigned to such term in the first paragraph of
this Agreement.
          “WGPE” has the meaning assigned to such term in the recitals.
          “WGPGCC” has the meaning assigned to such term in the recitals.
          “WGPGPC” has the meaning assigned to such term in the first paragraph
of this Agreement.
          “Williams Pacific Connector” has the meaning assigned to such term in
the recitals.
ARTICLE II
CONCURRENT TRANSACTIONS
     2.1 Contribution by the Contributing Parties of the Contributed Interests
to the Partnership. The Contributing Parties hereby grant, contribute, transfer,
assign and convey to the Partnership, its successors and assigns, for its and
their own use forever, the Contributed Interests, and the Partnership hereby
accepts the Contributed Interests. Notwithstanding any provision in the Delaware
Limited Liability Company Act or the Delaware Revised Uniform Limited
Partnership Act or the limited liability company agreement or limited
partnership agreement of each Contributed Company, each Contributing Party shall
remain a member or partner of each applicable Contributed Company until such
Contributing Party ceases to be a member or partner thereof pursuant to Section
2.5.
     TO HAVE AND TO HOLD the Contributed Interests unto the Partnership, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement and the Contribution Agreement, forever.
     2.2 Distribution of the Cash and Equity Consideration. The Parties
acknowledge that the Partnership has paid to the Contributing Parties the Cash
Consideration and has issued to the Contributing Parties the Equity
Consideration. The Cash Consideration has been paid from the Issuance Proceeds
and the Debt Proceeds. The Contributing Parties hereby acknowledge receipt of
the Cash Consideration and the Equity Consideration.

7



--------------------------------------------------------------------------------



 



     2.3 Increase in Capital Account of the General Partner. The Parties
acknowledge that the capital account of the General Partner has been increased
by an amount equal to the amount of the Additional GP Interest in consideration
for a contribution to the Partnership on behalf of the General Partner of a
portion of the Contributed Interests corresponding to the number of General
Partner Units described in Section 2.4.
     2.4 Issuance of General Partner Units. The Parties acknowledge that the
Partnership has issued 4,142,857 General Partner Units (which number of Units is
equal to 2/98ths of the number of Class C Units issued in the Private Equity
Placement) to the General Partner (the “Additional General Partner Units”). The
General Partner acknowledges the receipt of the Additional General Partner
Units.
     2.5 Contribution by the Partnership of the Contributed Interests to the
Operating Company. Immediately following the contribution of the Contributed
Interests to the Partnership pursuant to Section 2.1, the Partnership hereby
grants, contributes, transfers, assigns and conveys to the Operating Company,
its successors and assigns, for its and their own use forever, the Contributed
Interests, and the Operating Company hereby accepts the Contributed Interests
from the Partnership as a contribution by the Partnership to the capital of the
Operating Company. The Operating Company hereby agrees that it is bound by the
limited liability company agreement or limited partnership agreement of each
Contributed Company. Notwithstanding any provision in the limited liability
company agreement or limited partnership agreement of each Contributed Company,
the Operating Company is hereby admitted as a member or partner of each
Contributed Company simultaneously with its receipt of the Contributed
Interests. Immediately thereafter, each Contributing Party shall cease to be a
member or partner of each Contributed Company, as applicable. The Parties agree
that the Operating Company’s admission as a member or partner of each
Contributed Company shall not dissolve the Contributed Companies and each
Contributed Company shall continue without dissolution.
     TO HAVE AND TO HOLD the Contributed Interests unto the Operating Company,
its successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.
ARTICLE III
FURTHER ASSURANCES
     3.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so granted
and (b) more fully and effectively to vest in the applicable Parties and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be.

8



--------------------------------------------------------------------------------



 



     3.2 Other Assurances. From time to time after the date hereof, and without
any further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that the
Operating Company own the Contributed Interests that are identified in this
Agreement, that the Operating Company is admitted as a member or partner of each
Contributed Company, that each Contributing Party ceases to be a member or
partner of each applicable Contributed Company and that the contributions
contemplated hereby do not cause the dissolution of any Contributed Company.
ARTICLE IV
MISCELLANEOUS
     4.1 Costs. The Operating Company shall pay all sales, use and similar taxes
arising out of the contributions, conveyances and deliveries to be made
hereunder, and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith.
     4.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles,
Sections and Schedules shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of, and
Schedules to, this Agreement, respectively. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.
     4.3 Successors and Assigns. The Agreement shall be binding upon and inure
to the benefit of the parties signatory hereto and their respective successors
and assigns.
     4.4 No Third Party Rights. The provisions of this Agreement are intended to
bind the parties signatory hereto as to each other and are not intended to and
do not create rights in any other person or entity or confer upon any other
person or entity any benefits, rights or remedies and no person or entity is or
is intended to be a third party beneficiary of any of the provisions of this
Agreement.
     4.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

9



--------------------------------------------------------------------------------



 



     4.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
Law of some other jurisdiction shall apply.
     4.7 Assignment of Agreement. Neither this Agreement nor any of the rights
or obligations hereunder may be assigned by any Party without the prior written
consent of each of the Parties. Except as provided herein, nothing in this
Agreement is intended to or shall confer upon any person or entity other than
the Parties, and their respective successors and permitted assigns, any rights,
benefits, or remedies of any nature whatsoever under or by reason of this
Agreement.
     4.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto and
affected thereby.
     4.9 Director and Officer Liability. Except to the extent that they are a
party hereto, the directors, managers, officers, partners, members and
securityholders of the Parties and their respective Affiliates shall not have
any personal liability or obligation arising under this Agreement (including any
claims that another party may assert).
     4.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     4.11 Integration. This Agreement, the Contribution Agreement and the
instruments referenced herein supersede any and all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. This Agreement, the Contribution Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement, the Contribution Agreement or any such instrument
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement or such
instrument.
     4.12 Effect of Amendment. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with any instrument of conveyance covering the Contributed Interests
(other than the Contribution Agreement), the terms and provisions of this
Agreement shall control.
     4.13 Order. The matters provided for in Section 2.1 shall be completed
prior to the matters provided for in Section 2.5.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto on the date first above written.

            WILLIAMS GAS PIPELINE COMPANY, LLC

      By:   /s/ Phillip D. Wright       Name:   Phillip D. Wright       
Title:   Senior Vice President        WILLIAMS ENERGY SERVICES, LLC

      By:   /s/ Alan S. Armstrong       Name:   Alan S. Armstrong       
Title:   Senior Vice President        WGP GULFSTREAM PIPELINE COMPANY, L.L.C.

      By:   /s/ Phillip D. Wright       Name:   Phillip D. Wright       
Title:   Senior Vice President        WILLIAMS PARTNERS GP LLC

      By:   /s/ Donald R. Chappel       Name:   Donald R. Chappel       
Title:   Chief Financial Officer     

Signature Page to Conveyance, Contribution and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            WILLIAMS PARTNERS L.P.

      By:   Williams Partners GP LLC, its general         partner      By:   /s/
Donald R. Chappel          Name:   Donald R. Chappel        Title:   Chief
Financial Officer          WILLIAMS PARTNERS OPERATING LLC

      By:   Williams Partners L.P., its managing         member             
By:   Williams Partners GP LLC, its general         partner              By:  
/s/ Donald R. Chappel          Name:   Donald R. Chappel        Title:   Chief
Financial Officer     

Signature Page to Conveyance, Contribution and Assumption Agreement

 